McCulloch, C. J., dissenting. The Legislature undertook to delegate to the Board of Control the power to prescribe penalties for violation of its regulations, and this court (properly, I think) holds that such attempted delegation of power is ineffectual and void, but it at least excludes the idea that the lawmakers intended to impose any other penalty. The effect of the court’s decision is, therefore, to impose a penalty pursuant to the terms of another statute, which the lawmakers manifestly did not intend should apply. The court, in other words, disregards the expressed will of the lawmakers and substitutes something else instead. It seems to the writer that this violates all of the settled rules of construction and constitutes legislation on the part of the court. Ex parte Deeds, 75 Ark. 542. I dissent from the conclusion of the maj ority. Mr. Justice Kirby concurs in the dissent.